Citation Nr: 1635265	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder.
 
2.  Entitlement to service connection for a respiratory disorder, to include as secondary to a heart disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Decision Review Officer hearing in May 2013, and before the undersigned Veterans Law Judge at a videoconference hearing in January 2014.  Transcripts of both hearings have been associated with the record.

This appeal came before the Board in January 2014, at which time the Board found new and material evidence sufficient to reopen the claim for a heart disorder.  At that time, the claims were remanded to the agency of original jurisdiction (AOJ) for further development.  Such development has been completed and the claims now return for final appellate review. 

The claim has been processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's heart disorder did not manifest during, or as a result of, his military service.

2.  The medical evidence of record does not show that the Veteran has, or has had at any point pertinent to the appeal, a diagnosis of a respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a respiratory disorder, to include as secondary to a heart disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the notice requirements were accomplished by a letter sent in August 2012, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

As noted in the Introduction, the Veteran set forth his contentions during a hearing before a Decision Review Officer at the AOJ in May 2013, and during a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: 1) the duty to fully explain the issues and 2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during both the May 2013 and January 2014 hearings, the issues on appeal were noted.  Additionally, testimony regarding the Veteran's in-service experiences-which he alleges resulted in his heart and respiratory disorders-was taken.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, and the claims were remanded in April 2015.  As noted below, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran was afforded a VA examination in June 2013; in April 2015 the Board found the examination insufficient and remanded the claims for another exam.  That examination was undertaken in September 2015.  The Board finds the September 2015 VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the AOJ has substantially complied with the April 2014 remand directives which included affording the Veteran the opportunity to identity outstanding treatment records and scheduling the Veteran for a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in an April 2016 statement, the Veteran questioned the credentials of the September 2015 VA examiner, indicating that the examination should be afforded greater weight if the examiner is a licensed cardiologist and lesser weight if the examiner is not.  

When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, the Veteran has challenged the competency of the examiner, and, therefore, the adequacy of the September 2015 examination.  However, the Board finds that the report of the examination provides the necessary information needed to fairly decide the Veteran's claim for service connection, including addressing the determinative issues of diagnosis and causation.

The September 2015 examiner was a licensed physician who reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The Board finds that the September 2015 examiner is qualified through her education and training to offer a medical diagnosis and opinion, and that there are no apparent inconsistencies or ambiguities in the examination report.  Therefore, it is sufficient for purposes of making an informed decision concerning the Veteran's claims.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as cardiovascular disease, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

Heart Disorder

The Veteran asserts that his present heart disorder, which resulted in a heart transplant in 2007, first manifested while he was in service.  Specifically, the Veteran underwent a medical examination six months after discharge from service and, at that time, a heart murmur was noted.  The Veteran contends that the heart murmur was a symptom of the heart disorder which ultimately culminated in the 2007 transplant.

At the outset, the Board notes that the Veteran's service treatment records show no complaints of a heart problem.  A March 1979 report of medical examination, undertaken for purposes of discharge from the Army, shows that his heart, lungs and chest were normal at that time.  Subsequent military medical examinations in December 1980 and June 1981 also show normal heart, lungs and chest.

At his May 2013 hearing before the DRO, the Veteran testified that, while he was in the Army, he began to notice a heavy feeling in his chest and found it difficult to catch his breath.  He indicated that he was told he had a heart murmur at the time of his separation from the Army, but that it was not officially recorded until a November 1979 Army ROTC physical.  He further described the physical problems he experienced leading up to his heart transplant.  
The Veteran underwent a VA examination for his heart in June 2013.  The examiner indicated a diagnosis of congestive heart failure in 2006, cardiomyopathy in 2006, and a heart transplant in 2007.  Therefore, the Board finds that the Veteran has a current disability.  As noted above, the Veteran's service treatment records contain an examination, undertaken in November 1979 in connection with the Veteran's entrance into an ROTC program, which showed the presence of a systolic ejection murmur, with slight radiation into neck, noted as asymptomatic and probably benign.  Therefore, the sole issue remaining is whether there is evidence of a nexus between the heart murmur diagnosed within a year of the Veteran's military service and his current condition.

At the January 2014 hearing the Veteran further testified that he was told as part of his discharge physical in March 1979 that he had a heart murmur.  He described problems he had catching his breath while in service, as well.  

In September 2015, the Veteran underwent a VA examination.  At that time, the examiner confirmed the diagnoses of congestive heart failure, cardiomyopathy and a heart transplant.  She recounted the Veteran's history of repeated respiratory infections in 2006, resulting in an evaluation which showed that he had an enlarged heart and high blood pressure.  Following his 2007 heart transplant, the condition improved.  The examiner noted that the Veteran's congestive heart failure was secondary to idiopathic cardiomyopathy, but that he did not have ischemic heart disease.  No history of myocardial infarction, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions were found.  On examination, the Veteran's heart rhythm was regular, heart sounds normal, and there was clear auscultation of the lungs. 

On the question of etiology, the examiner found that it was less likely than not that the Veteran's heart disorder was incurred in or caused by his military service.  As rationale, she indicated that the systolic ejection murmur found in November 1979 is a condition that involves valves, rather than heart muscle. The Veteran's heart transplant was done to treat idiopathic cardiomyopathy, and there was no pulmonary condition. 

The examiner also opined that the Veteran's cardiovascular-renal disease, diagnosed prior to his heart transplant, did not develop to a compensable degree within one year of his May 1979 discharge.  The examiner noted that the condition first occurred in 2006, according to medical records.  

Based on this evidence, the Board finds that the Veteran's claim must be denied.  The Board accords no probative weight to the June 2013 examiner's report, as she did not opine as to a nexus between the Veteran's military service and his heart disorder.

On the other hand, the Board accords great probative weight to the opinion offered by the September 2015 examiner.  The examiner considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale.  She offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In contrast, the only evidence in support of the Veteran's claim that his heart disorder is related to his military service is his own statements.  The Board acknowledges such statements, specifically his May 2013 and January 2014 testimony, regarding his in-service issues with chest pains and breathing difficulties.  In an April 2016 statement to VA, the Veteran further indicated that his heart problems manifested within one year of discharge and that the shortness of breath and weakness he experienced in the Army were the first indications of the heart issue that resulted in a transplant.  

The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, while the Veteran is capable of describing symptoms he experienced while in service, the Board finds that the question regarding the potential relationship between the Veteran's heart disorder and his military service is complex in nature.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, the questions of causation and aggravation of a heart disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a heart disorder requires the knowledge of the cardiovascular system and its related components.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of his heart disability little probative value as he is not competent to opine on such a complex medical question. 

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's heart disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Respiratory Disorder

The Veteran contends that he experienced breathing problems while in service; specifically, he found himself short of breath after exercises and trainings.  In addition, he contends that his respiratory difficulties are a result of his heart disorder.

The Veteran's March 1979 separation examination showed his lungs and chest to be normal.  The November 1979 ROTC examination, as well, showed normal lungs and chest. Subsequent ROTC medical examinations in December 1980 and June 1981 also show the Veteran's lungs and chest were normal. 

The Veteran underwent a VA examination in June 2013.  At that time, the VA examiner found that the Veteran did not have a diagnosis of a respiratory condition.  He reported no findings or history of primary lung disease.  The examiner explained that the Veteran' pulmonary functions were reflective of his mild chronic congestive heart failure, which was improved by his heart transplant.  The examiner also noted that the Veteran's pulmonary functions were reflective of his gross obesity.  The examiner detailed the various diagnostic test results in the Veteran's file, to include an EKG and chest x-ray, and finding them normal.  He noted the Veteran's history of interstitial lung disease, but indicated that the markings of the disease were so insignificant as to not warrant a diagnosis.  The examiner concluded that, lacking a diagnosis of such, he was unable to opine on the etiology of a respiratory condition.

In a September 2015 statement, the Veteran indicated that he was still experiencing "problems with [his] breathing." 

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for a respiratory disorder must be denied.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); see also Davidson, supra.  Without a current disability, service connection cannot be granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

Here, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of a respiratory disorder.  The only evidence in the claims file supporting the existence of a disability manifested by respiratory problems is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, supra.  However, as noted above, the Veteran does not have any actual specialized knowledge of medicine in general, and he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a respiratory disorder, as such a diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Davidson, supra; Jandreau, supra; Woehlaert, supra.  As such, the Veteran's statements to the effect that he has a current respiratory disability are lacking in probative value. 

Finally, the Board notes that the Veteran also contends that he is entitled to service connection for a respiratory disorder as secondary to a heart disorder.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  However, even if the record showed that the Veteran had a diagnosis of a respiratory condition-which, as noted above, it does not-the Veteran has not been granted service connection for a heart disorder.  As such, service connection on a secondary basis is not warranted.

In short, in the absence of persuasive probative evidence demonstrating any current disability, a preponderance of the evidence is against the Veteran's claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for a respiratory disorder, to include as secondary to a heart disorder, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


